Citation Nr: 1513060	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Evaluation of residuals of right thumb laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1954 to December 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, continued a 10 percent rating for the Veteran's service-connected residuals of right thumb laceration.    The RO also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal for the right thumb disability only (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in January 2012.

In a July 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diabetes, heart disease, hypertension, lower back pain with arthritis, and bilateral numbness in the lower legs.  In August 2013, the Veteran filed a NOD.  An SOC was issued in March 2014.  However, as the Veteran has not filed a substantive appeal with respect to  these matters, the appeal is limited to the matter set forth on the title; and they are not before the Board at this time.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the San Antonio satellite office of the RO in Houston, Texas; a transcript of that hearing is of record.  During the hearing, it was requested, and the undersigned granted, a period of 60 days following the hearing for the submission of additional evidence.  The Board observes that no additional evidence has been received.  
In August 2014,  the claim on appeal was remanded for further development, to include a contemporaneous VA examination.  After accomplishing further action, in a November 2014 rating decision, the RO granted a separate, 20 percent rating for right thumb ankylosis associated with residuals of right thumb laceration, effective September 30, 2014 (the date of the most recent VA examination.  Although the Veteran has not entered a NOD with the November 2014 rating decision, the Board observes, as discussed below, that the 20 percent rating was granted as a residual of the service-connected right thumb laceration.  Therefore, that award will be addressed in the evaluation analysis, below.  

This appeal has been  processed utilizing the paperless, electronic he Virtual VA and Veterans Management Benefits Systems (VBMS) claims processing systems.  

Also, the appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At no time pertinent to the April 2011 claim for increase has the Veteran's residual right thumb laceration disability been shown to result in a gap of more than two inches between the thumb pad and the fingers;  ankylosis (other than  the unfavorable ankylosis shown, and separately rated as of September 30, 2014); limitation of motion of other digits or interference with overall function of the hand; or symptoms approximating right thumb amputation. 

3.  The schedular criteria are adequate to rate the Veteran's residuals of right thumb laceration, to include ankylosis, at all points pertinent to this appeal, and the record presents no basis to award a total disability rating due to individual unemployability (TDIU) due solely to such residuals in conjunction with the current claim for increase.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of right thumb laceration(rated on the basis of limitation of motion) are not met..  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5228, 5309 (2014).

2.  The criteria for a higher, or earlier, separate, 20 percent rating for unfavorable ankylosis of the right thumb, residual to right thumb laceration, assigned from September 30, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Code 5224 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original Jurisdiction (AOJ) (here, the RO, to include the Appeals Management Center in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, an April 2011 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for an increased rating for right thumb laceration residuals..  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The July 2011 rating decision reflects the AOJ's initial adjudication of the claim for an increased rating after the issuance of the April 2011 letter.  Thereafter, the statement of the case (SOC) set forth specific criteria for a higher rating for right thumb disability (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records.  Also of record and considered in connection with the appeal is the transcript of the April 2014 Board hearing, along with  various written statements provided by the Veteran and by his representative, on his behalf.  No further action on the matter herein decided, prior to appellate considerations, is required.

As noted, in May 2010 and September 2014, the Veteran was afforded  VA examinations in connection with his right thumb disability claim.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right thumb disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's right thumb disability claim and no further examination is necessary.

Also, the Veteran was provided an opportunity to set forth his contentions during the April 2014 Board hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been  substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal. Also, information was solicited regarding the current symptoms of his right thumb disability, and whether there were any outstanding medical records available. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as it is not shown to have prejudiced the Veteran.  Following the hearing, upon request, the Veteran was granted an additional time period in order to submit additional evidence in support of his claim.  Also, in August 2014, the Board remanded the claim primarily to obtain a contemporaneous examination.   Notably, however, nothing during the hearing gave rise to the possibility that any existing , relevant evidence had been overlooked with regard to the Veteran's claim increased rating for right thumb laceration residuals.

The Board further finds that there has been substantial compliance with the August 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in August 2014 directed the AOJ to provide the Veteran further opportunity to submit, or request that VA obtain ,any additional records relevant to his right thumb disability.  The AOJ was also directed to arrange for the Veteran to undergo VA examination, which was accomplished in in September 2014.  The  that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the August 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that an increased rating for his right thumb laceration residuals  is warranted. Specifically, he testified that he has experienced reduced grip strength and increased pain.  Indeed he indicated that he was unable to grab anything with his dominant right hand, and if he did grab it, he was unable to hold on to the object.  He also stated that he experiences right thumb numbness, especially at night.  The Veteran further  testified that he was unable to touch his little finger with his thumb.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right thumb laceration residual disability was previously rated under Diagnostic Code (Code) 5309, for injuries to Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei. Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated on the basis of limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Code 5309, Note.

The 10 percent rating for the Veteran's right thumb laceration residuals is currently continued  under Code 5228, for limitation of thumb motion.  Code 5228 provides for a 10 percent rating where there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers, and a 20 percent rating if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran underwent VA examination in May 2010.  The Veteran then complained that he was unable to open his right thumb fully.  Physical examination revealed the right thumb was unable to straighten and leaned toward index finger (subluxed); no gap between right thumb pad and finger; no objective evidence of pain; no ankylosis.  There was a right thumb scar; flexion was good but extension was very limited.  The examiner reported that the Veteran is right-hand dominant. 

VA treatment records associated with the Veteran's file show no specific treatment for right thumb impairment.

Another VA medical examination was afforded the Veteran in September 2014.  During the examination, the Veteran complained of pain and weakness in the right thumb; and that such pain radiated to the elbow.  The Veteran indicated that he was experiencing difficulty holding things with the right hand.  Physical examination revealed there is limitation of motion in the right thumb and a gap between the thumb pad and the fingers.  The examiner measured this gap as less than 1 inch (2.5 cm).  There is no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There is no limitation of extension or evidence of painful motion for the index finger or long finger.  The examiner reported less right thumb movement than normal, weakened movement, pain on movement, and deformity.  It is noted that there is no additional loss of motion with repetitive use.  Right thumb ankylosis was noted.  He was again noted to have a surgical scar related to the right thumb.  The scar is not painful or unstable.  The examiner indicated that imaging studies of the hands show degenerative or traumatic arthritis of the right hand.  There is no functional impairment of the right thumb such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 

The Veteran has consistently reported some pain and loss of strength of the right thumb, especially with use.  The Board finds that he is competent to report such observable symptomatology as pain of the right hand (see Jandreau v. Nicholson, 492 F.3d at 1372) and finds no reason to question the veracity of his asserted symptoms.  

Nevertheless, after consideration of all evidence of record, the Board finds that the  preponderance of the evidence is against assignment of a rating in excess of 10 percent under  Codes 5228 and  5309.  According to the May 2010 and September 2014 VA examination reports, the Veteran's right thumb disability residuals have been essentially limited to pain and a scar of the right thumb, without any significant functional impairment to the underlying strength, nerves, or range of motion of the right thumb.  This scar also does not result in any tenderness, edema, keloid formation, ulceration, or skin breakdown of the right hand.  

The Board is cognizant of the Veteran's complaints of right thumb pain and scar, but finds his current 10 percent rating adequate to compensate him for the residual impairment evaluated under Code 5228   While some limitation of motion of the fingers of the right thumb and the thumb pad has been noted on VA examinations, a gap of less than 1 inch does not warrant even the 10 percent rating assigned-much less, a disability rating in excess of 10 percent-under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.71a, Code 5228.   The Board notes, however, that the assignment of the 10 percent rating under that diagnostic code is consistent with the intention of the rating schedule to recognize painful motion as entitled to at least the minimum, compensable rating for a disability.  See 38 C.F.R. §§ 4.59; see also 38 C.F.R. § 4.73, Code 5309, Note.

Moreover, no other provision of VA's rating schedule provides a basis for a higher rating for the Veteran's right thumb laceration residuals.  In addition to the 10 percent rating assigned under Code 5228, the Veteran has also been assigned a separate, 20 percent rating, under Code 5224,  for unfavorable ankylosis residual to  right thumb laceration, from  September 30, 2014.  While this award may raise a question as to whether continuing both ratings as of that date constitutes impermissible pyramiding under 38 C.F.R. § 4,14 (2014), the Board will not disturb the rating, but rather, will consider whether any earlier, or higher, rating based on ankylosis is warranted.

VA's rating schedule provides that with evaluations of ankylosis of the thumb (i) if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx; (ii) if both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 centimeter (cm.)) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis; and (iv) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a.

For unfavorable ankylosis of the major or minor thumb 20 percent ratings are assigned and for favorable ankylosis 10 percent ratings are assigned.  38 C.F.R. § 4.71a, Code 5224 (2014).  Also consideration is to be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Prior to September 30, 2014, the evidence fails to show that the Veteran's right thumb exhibited any  ankylosis-much less,  unfavorable ankylosis.  In this regard, the May 20014  examination report indicates that, , prior to September 30, 2014, the Veteran's right thumb was not ankylosed.  Moreover, there is no evidence that documents any gap between the right thumb pad and fingers.  Indeed, the May 2010 VA examiner specifically notes no gap between right thumb pad and fingers.  There is no other objective evidence prior to the September 30, 2014 VA examination report that addresses the right thumb disability.  Therefore, prior to September 30, 2014, a separate rating for ankylosis of the right thumb is not warranted.

Since the September 30, 2014 examination, there is no indication that evaluation as amputation, limitation of motion of other digits, or interference with the overall function of the hand is warranted.  Although the September 2014 VA examiner noted there was pain and disability to the dominant right hand, it was also noted there was full flexion and extension of the right index, middle, ring, and small fingers.  

Code 5224 also provides for rating a thumb disorder as equivalent to amputation.  The Board finds that, although limited, the Veteran still has some use of his right thumb to hold and grip items, so the extent of his disability is not equivalent to amputation.

Code 5152 provides a disability rating in the event the thumb is amputated.  As the Veteran's thumb has not been amputated, and his symptoms do not more nearly approximate amputation, this Code does not apply.

In assessing the severity of the Veteran's right thumb laceration  residuals, the Board has considered the Veteran's assertions regarding his symptoms, the presence, nature and frequency of which he is competent to assert.  See, e.g., Lay no v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher or an additional  rating requires clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher or a separate rating for the Veteran's right thumb disability pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have the Veteran's right thumb laceration residuals  been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's right thumb laceration residuals at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the residuals under consideration. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional right thumb impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of the matter for extra-schedular consideration is not required. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, aas noted above, in the July 2011 rating decision on appeal, the RO also denied the Veteran's claim for TDIU.  While he  filed a notice of disagreement initiating an appeal, no timely-filed substantive appeal was received from the Veteran on this matter.  Moreover, there is no objective evidence indicating that his right thumb laceration residuals, alone, have actually or effectively preclude substantially gainful employment at any pertinent point.  See 38 C.F.R. § 4.16 (2014).  Under these circumstances, any further discussion of the Veteran's entitlement to a TDIU due to his right thumb laceration residuals is unnecessary 

For all the foregoing reasons, the Board finds that, other than the separate, 20 percent rating already assigned for anklylosis from September 30, 2014,  there is no basis for staged rating of the Veteran's right thumb laceration residuals, pursuant to Hart, and that the claim for increase must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


A disability rating in excess of 10 percent for residuals of right thumb laceration (rated on the basis of limitation of motion) are not met.

An earlier or higher disability rating for right thumb ankylosis residual to right thumb laceration, assigned a separate, 20 percent disability rating from September 30, 2014, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


